            Case 1:19-cv-00857 ECF No. 1 filed 10/18/19 PageID.1 Page 1 of 9



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION

INSTITUTO MEXICANO                DEL   SEGURO         §
SOCIAL,                                                §
                                                       §
        Plaintiff,                                     §             Civil Action No. 19-cv-857
                                                       §
V.                                                     §
                                                       §
STRYKER CORPORATION,                                   §
                                                       §
                                                       §
        Defendant.                                     §

                                      IMSS’ ORIGINAL COMPLAINT

        The Instituto Mexicano del Seguro Social (“IMSS”) complains of Stryker Corporation

(“Stryker”) as follows:

                                          NATURE OF THE CASE

        1.           IMSS, an agency of the Mexican government, sues Stryker for bribing officials of the

Mexican government to sell medical equipment.

        2.           For years, Stryker used bribery as an integral part of its world-wide marketing

strategy. Stryker’s conduct is well established. In 2013, the Securities and Exchange Commission

concluded that Stryker had orchestrated an international bribery scheme to sell its medical products.

This initial SEC action focused on bribes paid to government officials of at least five foreign

nations, including Mexico. In a second SEC action, Stryker was found to have commited bribery in

at least three additional foreign countries. Stryker’s organized bribery scheme was not limited to

foreign countries. Stryker has also confessed to bribing doctors within the United States to sell its

products.


IMSS’ ORIGINAL COMPLAINT—page 1
            Case 1:19-cv-00857 ECF No. 1 filed 10/18/19 PageID.2 Page 2 of 9



        3.      In Mexico, Stryker bribed officials of IMSS, a decentralized agency of the Mexican

government that provides medical care to the majority of Mexicans. As part of its duties, IMSS

conducts the purchases of medical products provided to Mexican citizens by various agencies of the

Mexican government, including IMSS itself.

        4.      Stryker conducted the extensive, international scheme from its home office in

Kalamazoo.

                                   JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 (a)(4)

because this action is between a foreign state pursuant to the Foreign Sovereign Immunities Act (the

FSIA) and a citizen of the United States.

        6.      This Court has personal jurisdiction over Stryker because Stryker is headquartered in

this District and conducted its international bribery scheme from this District.

        7.      This Court has venue over this action pursuant to 28 U.S.C. § 1391(b)(1) because

Stryker has its principal place of business in this District and pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events and omissions giving rise to IMSS’ claims occurred in this

District.

                                              PARTIES

        8.      IMSS is the Mexican Social Security Institute, a decentralized agency of the United

Mexican States. IMSS therefore is a “foreign state” pursuant to the FSIA, and its officials are

covered by the Foreign Corrupt Practices Act.

        9.      IMSS is responsible for purchasing medicine and medical products that are provided

by the Mexican government to most Mexican citizens through various governmental agencies,

including IMSS.

IMSS’ ORIGINAL COMPLAINT—page 2
         Case 1:19-cv-00857 ECF No. 1 filed 10/18/19 PageID.3 Page 3 of 9



       10.     Stryker is a multinational corporation principally involved in the manufacture and

marketing of medical devices. Stryker operates from its home office in Kalamazoo Michigan. Stryker

also has subsidiaries that it controls in nations around the world, including in Mexico.

       11.     Stryker can be served on its registered agent, the Corporation Company, at 40600

Ann Arbor Road, Suite 201, Plymouth, Michigan 48170.

                                     FACTUAL BACKGROUND

The Parties’ Business Relationship

       12.     IMSS is the main social-service agency of the Mexican government and provides

public services to Mexican workers and their families. It was created in 1943 by order of the

Mexican President, who continues to select IMSS’s General Director.

       13.     IMSS provides health care services to tens of millions of people at hospitals that

IMSS owns and operates throughout Mexico. The Mexican government funds IMSS through

taxation and compulsory contributions.

       14.     IMSS also manages the purchases of medical supplies for other Mexican

governmental agencies, including the Instituto de Seguridad y Servicios Sociales de los Trabajadores

del Estado (ISSSTE), Petroleos Mexicanos (Pemex), and the Mexican military.

       15.     IMSS is the appropriate agency to bring the claims presented herein.

       16.     Stryker is an orthopedic medical device company. The company distributes its

products both domestically in the United States and internationally in multiple countries.

       17.     Stryker includes a wholly-owned Mexican subsidiary that Stryker controls.

Stryker’s International Bribery Scheme

       18.     For years, Stryker used bribes to sell its products to governmental agencies

throughout the world, including within the United States and within Mexico.

IMSS’ ORIGINAL COMPLAINT—page 3
           Case 1:19-cv-00857 ECF No. 1 filed 10/18/19 PageID.4 Page 4 of 9



        19.     Stryker’s international bribery strategy has been established in actions by the SEC

and the DOJ.

        20.     Between at least 2003 and 2015, Stryker paid bribes to government officials in

Mexico and several other countries. During this period, as part of its international bribery scheme,

Stryker paid millions in bribes to secure even greater amounts in illicit profits.

        21.     In Mexico in particular, Stryker, acting through its wholly-owned Mexican subsidiary,

Stryker Mexico, S.A. de C.V., paid tens of thousands of dollars in bribes to illicitly obtain contracts

with IMSS.

        22.     Stryker earned more than $2.1 million in profits on the contracts illicitly obtained in

Mexico.

        23.     Many of the bribes were paid using a Mexican law firm as Strker’s bag man. The law

firm would include the bribe amounts on its invoices so that Stryker could conceal the bribes.

Stryker Mexico recorded these improper payments as legitimate legal expenses in its books and

records.

        24.     Stryker’s bribery scheme was not limited to foreign countries. Stryker utilized the

same method of illicit payments to sell its products in the United States. Stryker admitted to this

domestic conduct and cooperated with United States authorities.

        25.     Stryker had direct knowledge and approved of its own illegal activities and the illegal

activities of its wholly-owned subsidiaries throughout the world and specifically including Mexico.

        26.     In the alternative, Stryker acted with willful ignorance of the bribery scheme, using

its wholly-owned subsidiaries as bagmen for payments that benefited Stryker.




IMSS’ ORIGINAL COMPLAINT—page 4
         Case 1:19-cv-00857 ECF No. 1 filed 10/18/19 PageID.5 Page 5 of 9



        27.     To control the international scheme, Stryker personnel necessarily communicated

with Stryker personnel around the world, including within Mexico. Stryker personnel would also

travel to and from Mexico in support of the scheme.

              EFFECT ON IMSS AND IMSS’ DAMAGES FROM THE CORRUPTION

        28.     To obtain IMSS contracts, Stryker had to represent that it was complying with all

IMSS’ requirements, including that no improper inducements were being made to obtain the

contract. Stryker’s false, material statements and omissions to IMSS were fraudulent.

        29.     IMSS relied on Stryker’s false, material statements and omissions to consummate

business transactions with Stryker.

        30.     IMSS’ reliance lasted longer than the bribes themselves. To obtain continued

business with IMSS, Stryker had to represent that it had and would comply with Mexican law.

Absent the false representations, IMSS would have been legally barred from contracting with

Stryker. Therefore, IMSS relied on Stryker’s representations when approving contracts for the

purchase of Stryker products well after the expressly illicit conduct set out above.

        31.     Stryker’s unlawful conduct harmed IMSS in numerous ways.

        32.     First, Stryker conspired with individual IMSS officials to damage IMSS.

        33.     Stryker induced the breach of fiduciary duties owed by IMSS officials as

governmental officials and agents, and Stryker participated in, and profited from, those breaches.

        34.     Stryker bribed IMSS officials with funds culled from the profit that Stryker was

reaping on IMSS contracts Stryker illegally obtained through bribery. The contract price, therefore,

was inflated at least by the amount of the bribes. At a minimum, this amount represented economic

harm to IMSS.




IMSS’ ORIGINAL COMPLAINT—page 5
         Case 1:19-cv-00857 ECF No. 1 filed 10/18/19 PageID.6 Page 6 of 9



       35.     IMSS was damaged by the modification of IMSS’ purchasing requirements to serve

Stryker’s, rather than IMSS’, needs.

       36.     Additionally, Stryker’s corrupt practices did violence to IMSS’ contracting process

and IMSS’ ability to impartially evaluate potential medical device providers. Because the Stryker

contracts were non-competitive as a result of the bribes, IMSS paid an artificially inflated price for

the goods and services provided thereunder, resulting in lost opportunities for expenditures of those

funds to address Mexican citizens’ healthcare needs in other areas. The effects of these harms have

reverberated throughout the organization.

       37.     The scope of IMSS’ damages is also demonstrated by the amount of Stryker’s profit.

Despite its bribes and other improper payments, Stryker was still able to engender excessive profits.

       38.     Pursuant to Mexican and United States law, Stryker’s breaches of the Mexican

government procurement procedures voided Stryker’s contracts, and therefore, Stryker should be

required to return all proceeds received from IMSS, retaining at most the actual production cost of

the equipment it delivered.

       39.     Stryker actively concealed its illegal conduct.

       40.     Stryker also subverted the fiduciary duties of the IMSS officials responsible for

ensuring that IMSS’ procurement procedures were followed. The same officials who should have

challenged Stryker’s illegal conduct were the officials who received Stryker’s bribes. As a result,

IMSS was unable to bring this lawsuit until the recent change in governmental administration.

                                       CLAIMS FOR RELIEF

       41.     Based on the foregoing facts, IMSS raises the following claims for relief:




IMSS’ ORIGINAL COMPLAINT—page 6
          Case 1:19-cv-00857 ECF No. 1 filed 10/18/19 PageID.7 Page 7 of 9



First Claim for Relief –Inducement of, and Participation in, Breach of Fiduciary Duties

        42.       Stryker conspired with, and induced, IMSS officials to breach their fiduciary duties to

IMSS. Stryker unduly benefited from those breaches of duties.

        43.       IMSS is entitled to actual damages and punitive or exemplary damages and any IMSS

funds received as a result of the induced breaches.

        44.       IMSS is entitled to the avoidance of all contracts approved by a compromised IMSS

official and a return of all consideration paid to Stryker apart from any proven quantum meruit

benefits to IMSS.

        45.       This claim is brought pursuant to Mexican and United States law. The only

substantive difference in the claims under the two laws is that Mexican law does not allow for the

recovery of punitive damages.

Second Claim for Relief—Fraud

        46.       To obtain IMSS contracts, Stryker had to represent that it was complying with all

IMSS’ requirements, including that no improper inducements had or were being made. Following

Stryker’s first bribe, Stryker’s statements to IMSS were false and material and included omissions of

material facts.

        47.       IMSS relied on Stryker’s false, material statements and omissions in order to

consummate business transactions with Stryker. Absent the false claims, IMSS would have been

barred from contracting with Stryker following the date of its first bribe.

        48.       IMSS was damaged as a result of Stryker’s fraud.

        49.       IMSS is entitled to actual damages and punitive or exemplary damages.




IMSS’ ORIGINAL COMPLAINT—page 7
         Case 1:19-cv-00857 ECF No. 1 filed 10/18/19 PageID.8 Page 8 of 9



        50.     IMSS is entitled to the avoidance of all contracts consummated as a result of

Stryker’s fraud and a return of all consideration paid to Stryker apart from any proven quantum meruit

benefits to IMSS.

        51.     This claim is brought pursuant to Mexican and United States law. The only

substantive difference in the claims under the two laws is that Mexican law does not allow for the

recovery of punitive damages.

Third Claim for Relief – Violation of the Law of Acquisitions, Leases and Services of the Public
Sector (under Mexican law)

        52.     Articles 50 and 60 of the Mexican Law of Acquisitions, Leases and Services of the

Public Sector prohibit bribes to public sector officials.

        53.     Stryker violated these laws by bribing IMSS officials. IMSS is entitled to avoidance of

the underlying contracts and return of all compensation paid to Stryker.

        54.     The Mexican Law of Acquisitions by governmental entities also prohibits false

statements made to obtain government contracts and calls for the avoidance of contracts obtained in

violation of its provisions. IMSS is therefore entitled to the avoidance of all contracts approved by a

compromised IMSS official and a return of all consideration paid to Stryker.

Fourth Claim for Relief—Breach of Contract

        55.     All of the Stryker/IMSS contracts contain covenants prohibiting violations of anti-

corruption and government contracting laws. Stryker breached those warranties in all of its IMSS

contracts after the payment of the first bribe through violation.

        56.     IMSS is entitled to its actual damages.

        57.     This claim is brought pursuant to the Mexican law that governs the IMSS’ purchases.

                                        PRAYER FOR RELIEF

IMSS’ ORIGINAL COMPLAINT—page 8
        Case 1:19-cv-00857 ECF No. 1 filed 10/18/19 PageID.9 Page 9 of 9



       IMSS prays that this Court award it all the relief to which it is entitled under law or equity.

Dated: September 30, 2019

                                                        Respectfully submitted,


                                                        By: /s/ Mark Maney
                                                        Mark Maney
                                                        Attorney-in-Charge
                                                        Maney & González-Félix PC
                                                        Texas Bar No. 12898200
                                                        Federal ID: 11815
                                                        712 Main Street
                                                        Suite 2100
                                                        Houston, Texas 77002
                                                        Telephone: 713.806.2500
                                                        mmaney@maneylaw.com

                                                        ATTORNEYS FOR IMSS




IMSS’ ORIGINAL COMPLAINT—page 9
